Opinion issued July 6, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00222-CV
                            ———————————
             IN THE ESTATE OF F.J. LEONARDS, DECEASED



                       On Appeal from the County Court
                           Chambers County, Texas
                        Trial Court Case No. P03986A


                          MEMORANDUM OPINION

      Appellants W.J. “Billy” Devillier and Paula Winzer, independent co-

executors of the estate of F.J. Leonards, seek to appeal from a pretrial order on will

construction issues.
                                    Background

      The underlying litigation involves the construction of a will. On February

24, 2020, the trial court issued rulings in a “Pretrial Order on Will Construction

Issues; Exculpatory Clause” and a “Pretrial Order on Will Construction Issues:

Remainder Beneficiaries.” On February 26, 2020, the trial court issued a “Pretrial

Order Declaring the Devisees and Shares.” The trial court entered an “Order

Permitting an Accelerated Appeal” of the February orders on March 5, 2020.

Subsequently, on March 12, 2020, the Court issued an Amended Order on Will

Construction Issues superseding its prior pretrial orders and permitting accelerated

appeal of its amended order.

      This Court has jurisdiction only over appeals from final judgments and those

interlocutory orders specifically authorized by statute. See Bison Bldg. Materials,

Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); CMH Homes v. Perez, 340

S.W.3d 444, 447–48 (Tex. 2011); see also TEX. CIV. PRAC. & REM. CODE § 51.014

(authorizing appeals from certain interlocutory orders).     The March 12, 2020

amended order is interlocutory and not subject to interlocutory appeal under the

Civil Practice and Remedies Code.




                                         2
      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a). We dismiss all other pending motions as moot.1

                                   PER CURIAM

Panel consists of Justices Landau, Rivas-Molloy, and Farris.




1
      This appeal apparently was intended to be filed as part of a petition for permissive
      appeal filed in this Court as Cause No. 01-20-00223-CV on March 16, 2020. This
      Court denied appellants’ petition for permissive appeal on October 1, 2020. After
      being notified that the present appeal was subject to dismissal for want of
      jurisdiction, appellants filed a “Joint Response to Court’s Inquiry About
      Jurisdiction,” requesting that we revisit our prior decision dismissing their
      permissive appeal in Cause No. 01-20-00223-CV, as part of this appeal. We
      decline to do so.


                                           3